Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 03/16/2021
Remarks
The claims are presented as follows:

Claims 1-17 are amended.
Claims 1-17 are pending.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendment made to the claims.  Therefore, the 35 U.S.C. 112 rejection has been withdrawn. 
Applicant’s arguments with respect to the rejection made under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejection has been withdrawn. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over HEGDE Publication No. (US 2014/0293901 A1) in view of RYU et al. Publication No. (US 2017/0201871 A1).

Regarding claim 1, HEGDE teaches a system information indication apparatus, comprising: 
a memory that stores a plurality of instructions (a base station (eNB) includes a processor, memory and communication modules, this is inherent   [0019] [0026] FIG.1); 
(a base station (eNB) includes a processor, memory and communication modules, this is inherent  [0019] [0026] FIG.1) to: 
indicate a system information block(s) to which an area related identity (ID) corresponds to a user equipment (UE) (a base station (eNB) transmits system information blocks (SIBs) notification to a user equipment (UE) [0019-20]  the SIB message includes an si-modified flag and an SIB-Mapping Info index for the UE to acquire information from the cell area [0006] [0050] FIG.3).     
HEGDE does not explicitly teach,
wherein the UE is configured to use the area related ID to check whether a stored system information block(s) to which the area related ID corresponds is valid. 
RYU teaches wherein the UE is configured to use the area related ID to check whether a stored system information block(s) to which the area related ID corresponds is valid (RYU: a paging message is used to notify the modification of the system information to the UE in the RRC_IDLE mode and the UE in the RRC_CONNECTED mode. The UE may use the system information value tag in the message to check whether the SI message which is previously stored is still valid [0214-218] FIG.10, see also FIG.19 for validity of system information and FIG. 34 for eNB/UE inherent components).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified HEGDE by the teaching of RYU to check validity of the stored system information block(s) in order to access a cell and to properly operate in a network or a specific cell (RYU: [0187-191]).


Regarding claim 2, HEGDE teaches the apparatus according to claim 1, wherein the processor circuitry indicates the system information block(s) to which an area related ID corresponds to the UE via a system information block(s) mapping information field (SIB-Mappinginfo field) (SIB mapping information field “SIB-Mappinginfo field” [0050] 306-FIG.3).    

Regarding claim 3, HEGDE teaches the apparatus according to claim 2, wherein the processor circuitry configures an SIB-Mappinginfo field for an area related ID in a broadcast message or a radio resource control (RRC) message transmitted by a network side (HEGDE: radio resource control (RRC) message carrying the number of SIB parameters [0006] [0046] FIG.3), and 
indicates all system information blocks to which the area related ID corresponds via the SIB-Mappinginfo field (HEGDE: SIB-Mappinginfo field [0020-24] 306-FIG.3).      

Regarding claim 4, HEGDE teaches the apparatus according to claim 1, wherein the processor circuitry indicates the system information block(s) to which an area 2Application No. 16/571,856 Attorney Docket No. FJCN 9422 related ID corresponds to the UE in a bitmap manner (HEGDE: the system information messages includes a bit flag mapping [0039-41] 307-FIG.3).        

Regarding claim 5, HEGDE teaches the apparatus according to claim 4, wherein the processor circuitry configures a bitmap field for an area related ID in a broadcast message or an RRC message transmitted by a network side (HEGDE: radio resource control (RRC) message carrying the number of SIB parameters [0006] [0046] FIG.3),, and indicates all system information blocks to which the area related ID-Sr corresponds via the bitmap field (HEGDE: the system information messages includes a bit flag mapping [0049-51] FIG.4).    

Regarding claim 6, HEGDE teaches the apparatus according to claim 1, wherein the processor circuitry indicates the system information block(s) to which an area related ID(HEGDE: system information blocks index [0051-54] FIG.4).    

Regarding claim 7, HEGDE teaches the apparatus according to claim 6, wherein the processor circuitry indicates the index of a combination of system information blocks to which an area related ID corresponds together with the area related ID in the broadcast message or the RRC message transmitted by the network side (HEGDE: [0047-48] FIG.3).    

Regarding claim 8, HEGDE teaches the apparatus according to claim 1, wherein the processor circuitry indicates a scheduled sequence number of a system information window where the system information block(s) to which the area related ID corresponds is located to the UE in a broadcast message or an RRC message transmitted by the network side (HEGDE: radio resource control (RRC) message carrying the number of SIB parameters [0006] [0046] FIG.3)

claim 9, HEGDE teaches the apparatus according to claim 1, wherein the processor circuitry is further configured to: 
receive a system information request message transmitted by the UE, the system information request message containing an area related ID (HEGDE: [0046-48] FIG.2);  
 indicate the system information block(s) to which the area related ID corresponds to the UE according to the system information request message (HEGDE: [0046-48] FIG.2).  

Regarding claims 10-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is the limitations and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 15-17, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is the limitations and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.




 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472